DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on January 5, 2021. Claims 21-40 are pending and are examined below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10916075 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to nearly identical subject matter, namely, identifying a subset of participating drivers, selectively accessing a set of telematics data associated with each of a plurality of other vehicles operated by each of the subset of participating drivers, ranking the a driver and each of the subset of participating drivers and displaying the ranking, with only minor and obvious differences.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 21-40 are directed to the abstract idea of collecting data related to drivers, ranking the drivers on the basis of the collected data, and displaying the ranking, which is an abstract idea under its broadest reasonable interpretation because the claimed invention is directed to an observation or judgment. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are either directed to insignificant extra-solution activity, i.e. data gathering, displaying results, etc., or generic hardware recited at a high level of generality, i.e. a processor, electronic device, memory, etc., that provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
Claim 21 recites a computer-implemented method comprising determining a plurality of other drivers that shore one or more common customizable parameters with a driver of a vehicle to identify one or more comparison groups, identifying a subset of participating drivers from among the plurality of other drivers who have agreed to join the identified one or more comparison groups, accessing a first set of telematics data associated with a vehicle operated by the driver, selectively accessing a second set of telematics data for each of the plurality of other vehicles, ranking the driver and each of the subset of participating drivers by comparing the first and second telematics data, and displaying the ranking. 
Under its broadest reasonable interpretation, the claim recites a mental process because comparing drivers in order to generate a ranking is an example of judgments or observations, and judgments and observations made on the basis of collected data are examples of abstract ideas. The additional elements of collecting telematics data, and displaying the ranking are examples of insignificant extra-solution activity and do not impose meaningful limits on the claimed invention. The additional elements of a processor and an electronic device are recited at a high level of generality such that they do not impose meaningful limits on practicing the claimed invention.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea because looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Claims 22-27 depend on claim 21 but do not render the claimed invention eligible because they are directed to insignificant additional elements primarily directed to the type of data to be collected or insignificant post-solution features related to transmitted notifications which do not render the claimed invention eligible. 
Independent claims 28 and 35 are rejected under the same rationale as claim 1 because the claims recite nearly identical subject matter but for insignificant differences related to different statutory categories..
Claims 29-34 depend from claim 28, and claims 36-40 depend from claim 35 and are rejected under the same rationale as dependent claims 22-27 because the claims recite nearly identical subject matter as already addressed above.
Claims 21-40 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hunt et al., US 20130164714, discloses assessing driver safety by monitoring drivers and identifying driver ranking based on their driving, comparing that driver ranking to other drivers, and rewarding top ranking drivers, wherein one of the purposes of Hunt appears to be expanding the breadth of drivers considered in performing the invention of Hunt as opposed to the claimed invention which appears directed to narrowing the breadth of which drivers are considered in performing the claimed invention.
Duddle, US 20110106370 A1, discloses rewarding drivers based on their driving with discounts on insurance premium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668